Citation Nr: 0910617	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-05 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES  

1.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
hyperparathyroidism, a right knee disability or degenerative 
joint disease of the first metatarsophalangeal joints of both 
feet.   

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral first metatarsophalangeal joint arthritis.  

4.  Entitlement to an initial (compensable) rating for 
hyperparathyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 
1992.  

By its decision of March 2008, the Board of Veterans' Appeals 
(Board) granted service connection for degenerative joint 
disease of the right knee, arthritis of the first 
metatarsophalangeal joints of each foot, and 
hyperparathyroidism.  In addition, the issue of the veteran's 
entitlement to service connection on a direct or secondary 
basis for a left ankle disorder, as well as the issue of 
entitlement to service connection for a bilateral foot 
disorder, were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, through 
the VA's Appeals Management Center (AMC) in Washington, DC.  
The purpose of this remand was to facilitate the conduct of 
certain development, including but not limited to obtaining a 
VA medical examination and medical opinions as to the service 
incurrence or aggravation of the veteran's claimed bilateral 
foot and left ankle disorders.  

Upon return of the case to the AMC, action was taken to 
implement each of the grants of service connection made by 
the Board.  This was accomplished through a rating decision 
of April 2008 and the Veteran in November 2008 entered a 
notice of disagreement as to the initial ratings assigned for 
each disorder.  These matters are further addressed in the 
REMAND that follows, pursuant to the holding in Manlincon v. 
West, 12 Vet. App. 238 (1998).  

In his November 2008 statement, the Veteran initiated a claim 
for service connection for arthritis of multiple joints, 
other than the feet and knees, and the spine, with spinal 
stenosis.  Such matters are not now before the Board for 
review, but they are referred to the RO for appropriate 
development and adjudication.  

While the case remained in remand status, a November 2008 AMC 
decision granted entitlement to service connection for flat 
feet, with bunion deformities, effective from October 2001.  
As the Veteran has not yet appealed the ratings or effective 
dates assigned, an issue relating to flat feet or bunion 
deformities is not in appellate status. 

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


                                                 FINDINGS OF 
FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the evidence, to include medical and 
X-ray examinations performed in recent years, is against a 
current diagnosis of a left ankle disability


                                                CONCLUSION OF 
LAW

Service connection for a claimed left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

                     REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

                                       The Veterans Claims 
Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
an April 2008 VCAA notification letter, which fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  Any prior attempt by VA 
to contact the veteran for purposes of VCAA compliance is not 
shown, but it is apparent that the original claims folder 
lost, and only a rebuilt folder is available.  He was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, the letter informed the Veteran of how to 
establish a disability rating and an effective date, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the only VCAA letter, 
as issued by the AMC in April 2008, followed the entry of the 
RO's initial rating action in January 2000.  Thus, this 
notice was provided in contravention of the dictates of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the final supplemental statement of 
the case by the AMC in January 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate for a 
grant of service connection for a left ankle disorder is not 
identified, given the absence of competent evidence of 
current left ankle disablement.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  On that basis, and in the absence 
of any allegation of prejudice by or on behalf of the 
Veteran, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran. 
The evidence of record includes VA and private medical 
records.  There is no indication that there is any other 
relevant evidence that has not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, pursuant to a March 2008 Board Remand, the 
Veteran was afforded VA clinical and X-ray examinations in 
August and September 2008, to include clinical and X-ray 
examinations of the left ankle, which ruled out a current 
diagnosis of a left ankle disability.  Under these 
circumstances, there is no duty to provide another VA 
examination or medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claim for service connection for a left ankle disability. 
Adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

                                                 Law and 
Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codifies Allen by and adds 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.



                                                Factual 
Background

Notice is taken that the veteran's claims folder was lost or 
mislaid during the processing of the instant appeal and that 
a rebuilt folder was constructed as a result.  Service 
treatment records are not contained within the veteran's 
rebuilt folder, although the Veteran has submitted copies of 
a few of those records.  One such record is the January 1992 
report of a bone scar which was at that time interpreted to 
be abnormal and indicative of findings consistent with 
stress-related periosteal reactions.  That study was reviewed 
by a private physician, who reported in March 2002 that its 
findings were noted to reveal increased uptake in the left 
ankle consistent with degenerative arthritic changes.  The 
only other service treatment record is a portion of an April 
1992 report of medical history, which identifies no pertinent 
complaint or finding.  

Reported in the statement of the case of April 2003 are the 
existence of service treatment records and reports of VA 
medical examinations in 1992 and 1998, and reports from 
physicians, which are not currently on file.  

Of record are VA treatment notes compiled from 1994 to 2004 
which contain no specific complaints or findings involving 
the left ankle.  Active problem lists indicated the existence 
of generalized osteoarthritis, as well as osteoarthritis of 
the let leg, without specific reference to the left ankle.  

On a VA medical examination in August 2002, normal range of 
motion of ankles, without swelling or tenderness, was shown.  
The pertinent assessment was of left ankle tendonitis, but 
the examiner opined that such was unrelated to service-
connected problems.  

When seen for a VA medical examination in January 2003, the 
Veteran reported current complaints of bilateral ankle pain 
and that he has suffered an injury to each ankle while in 
military service.  The Veteran reported wearing ankle 
stirrups for athletic endurance and that he was prone to lose 
his balance because of unstable ankles.  His ankles 
reportedly gave way out and were painful with continued 
weight-bearing.  On a modified Romberg's test, there was poor 
balancing strength of both ankles.  There was pain to 
palpation of the anterior left ankle.  Ten degrees of left 
ankle dorsiflexion was indicated.  X-rays showed spurring at 
the plantar os calcis at the insertion of the Achilles tendon 
and an irregularity on the talar dome, most likely 
representing an old injury.  The pertinent impression was of 
an old injury of both ankles with residual poor balancing 
strength of both ankles.  

At an RO hearing in October 2003, the Veteran offered sworn 
testimony as to the onset of a left ankle disorder during 
military service, noting that the ankle began to give-way 
while on active duty.  Current problems were noted to include 
give-way and weakness, particularly on inclines.  

Further testimony was offered by the Veteran at a 
videoconference hearing before the Board in January 2008 in 
support of his October 2001 claim for service connection for 
left ankle tendonitis.  It was further alleged that he 
suffered from ankle pain in service and that his ankle pain 
was due to arthritic involvement of the left ankle.  In the 
alternative, it was alleged that a right ankle disorder led 
to the onset of left ankle disability.  

Pursuant to the Board's directive, the Veteran was afforded 
VA joints and podiatric examinations in August and September 
2008 for evaluation of the nature and etiology of any 
existing left ankle disorder.  A painless, full range of 
motion was shown of the left ankle with marked tenderness and 
pain on manipulation of the subtalar joint.  X-rays showed 
the joint space to be well maintained.  Two, small rounded 
bony densities were seen just inferior to the left medial 
malleolus, which were judged to be probably accessory 
ossicles.  Bony spurring on the plantar and posterior aspects 
of the left calcaneus was indicated.  No radiological or 
clinical diagnosis of left ankle disability was recorded, and 
that notwithstanding, a moderate impairment regarding the 
performance of chores, shopping, and exercise and a 
preclusion of sports participation were noted to result.  The 
examiner offered opinions that the veteran's normal left 
ankle was not caused by, the result of, or aggravated by 
service-connected knee disorders.  The veteran's problems 
were noted to subtalar in origin.  

Of record are various medical articles from texts or the 
internet, none of which specifically discuss left ankle 
disablement.  

                                                       
Analysis

The Veteran contends that he currently has a left ankle 
disability which is secondary to his service-connected 
hyperparathyroidism.  He points out that his 
hyperparathyroidism caused him to develop arthritis in 
multiple joints and he asserts that such joints include his 
left ankle.  He also maintains that his current left ankle 
disability is secondary to his service-connected right ankle 
disability.  Following a January 2003 VA examination, the 
veteran was diagnosed with residuals of a bilateral ankle 
injury, to include poor balancing strength of both ankles.  
The Board further observes that an August 2002 VA examination 
resulted in a diagnosis of left ankle tendonitis.  The latter 
examiner indicated that there was no relationship between the 
veteran's tendonitis and any service-connected disorder.  
However, at that time, the veteran was not service-connected 
for hyperparathyroidism, a right knee disability or 
degenerative joint disease of the first metatarsophalangeal 
joints of both feet.  In view of the foregoing, the Board 
remanded this claim for a more thorough examination that 
included an opinion addressing all of the secondary service 
connection questions at hand.  38 C.F.R. § 3.310; Allen, 
supra.  The Veteran was afforded VA joints and podiatry 
examinations, which included clinical and X-ray examinations 
of the left ankle.  As explained below, these examinations-
the most recent competent evidence of record-ruled out a 
current diagnosis of a left ankle disability.

The August 2008 VA joints examiner determined that the 
veteran's left ankle was normal and set forth no problems, 
diagnoses, or functional limitations related thereto.  X-rays 
disclosed two small rounded bone densities just inferior to 
the left medial malleolus, which the radiologist noted were 
probably accessory ossicles.  Bony spurring was visualized on 
the plantar and posterior aspects of the left calcaneus, 
which is the heel of the left foot.  Comparison with the 
right ankle was also undertaken, with the radiologist noting 
that bony spurring about the right ankle was consistent with 
mild degenerative changes.  No radiological diagnosis of 
degenerative changes involving the left ankle was set forth.  

While there is antecedent medical evidence of left ankle 
disability, to include tendonitis, the most recent 
examination, which was quite thorough in nature and performed 
specifically to identify any left ankle disability present 
and to determine its etiology, unequivocally ruled out a 
current diagnosis.  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against a current 
diagnosis of a left ankle disability.  In the absence of 
proof of a current diagnosis of the claimed disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Although the Veteran contends that he has a left ankle 
disability, he has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis or causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the veteran 
is competent to report what comes to him through his senses, 
such as pain, he does not have medical expertise to provide a 
diagnosis or etiology for these symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a left 
ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


                                                            
ORDER

Service connection for a left ankle disability is denied.




REMAND

Action is required on remand for issuance of a statement of 
the case per Manlincon, supra, for each of the issues for 
which a notice of disagreement was entered as to the initial 
ratings assigned by the AMC in April 2008 for degenerative 
joint disease of the right knee, arthritis of the first 
metatarsophalangeal joints of each foot, and 
hyperparathyroidism.  

Accordingly, this portion of the case is REMANDED for the 
following actions:  

1.  Furnish to the Veteran a statement of 
the case addressing the issues of his 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
joint disease of the right knee, 
entitlement to an initial rating in 
excess of 10 percent for arthritis of the 
first metatarsophalangeal joints of each 
foot, and entitlement to an initial 
(compensable) rating for 
hyperparathyroidism.  The Veteran is 
hereby notified that he can only perfect 
an appeal as to such matter by the filing 
a timely VA Form 9, Appeal to the Board 
of Veterans' Appeals, within the 
remainder of one-period from the date of 
the notice informing him of the initial 
ratings assigned, which in this instance 
was June 11, 2008, or, as applicable, 
within 60 days of the issuance of the 
statement of the case.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2008).

2.  If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a substantive appeal is 
filed, the claim, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


